DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No: 8,884,871.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.
Claims 1 and 15 of the instant application are anticipated by U.S. Patent No: 8,884,871 claim 1.  For example, claims 1 and 15 of the instant application recite all the elements of claim 1 in U.S. Patent No: 8,884,871 with the exception of a plurality of infrared emitters, … “wherein the handheld wireless communication device includes a processor that executes a screen pointer … a battery, coupled to provide power …, a charging port, coupled to the case …”.  Nonetheless the removal of said limitation(s) from claims 1 and 15 of the present application makes the claims a broader version of U.S. Patent No: 8,884,871.  Therefore, since the omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlsson (CCPA) 136 USPQ 184 (1963), claims 1 and 15 of the instant application are not patentably distinct from claim 1 of U.S. Patent No: 8,884,871.
Claim 8 of the instant application is anticipated by U.S. Patent No: 8,884,871 claim 3.  For example, claim 8 of the instant application recite all the elements of claim 3 in U.S. Patent No: 8,884,871 with the exception of a case …”and wherein the case is removably attached …”; a plug, coupled to the case … “for coupling the adjunct device to the handheld device wireless device via a communication port of the handheld wireless communication device”; an infrared sensor … “wherein the handheld wireless communications device includes a processor that executes a screen pointer …”; “a battery, coupled to provide power …”; “a charging port, coupled to the case … “.  Nonetheless the removal of said limitation(s) from claims 8 of the present application makes the claim a broader version of U.S. Patent No: 8,884,871.  Therefore, since the omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlsson (CCPA) 136 USPQ 184 (1963), claim 8 of the instant application are not patentably distinct from claim 3 of U.S. Patent No: 8,884,871.



Claims 2-5 of the instant application are met by claims 1 and  of U.S. Patent No: 8,884,871.
Claim 6 of the instant application is met by claim 2 of U.S. Patent No: 8,884,871.
Claim 7 of the instant application is met by claim 1 of U.S. Patent No: 8,884,871
Claims 9-12 of the instant application are met by claim 3 of U.S. Patent No: 8,884,871.
Claim 13 of the instant application is met by claim 4 of U.S. Patent No: 8,884,871.
Claim 14 of the instant application is met by claim 3 of U.S. Patent No: 8,884,871.
Claims 16-19 of the instant application are met by claim 1 of U.S. Patent No: 8,884,871.
Claim 20 of the instant application is met by claim 2 of U.S. Patent No: 8,884,871.
Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(5,767,919) Lee et al teaches a remote control for performing a remote control operation using a remote controller that displays a cursor on the display screen in response to a movement of the remote controller (see claim 1).
	---(2003/0128187) Strubbe teaches remote emits IR light to a display screen and a control unit in the display displays the moving position of a cursor on the screen (see claim 1).
	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646